Citation Nr: 1424568	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-46 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include glaucoma.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an earlier effective date than September 15, 2008 for service connection for residuals of cold injuries of the right and left feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 through February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2007 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Original jurisdiction over this appeal was transferred to the RO in Winston-Salem, North Carolina.

In an April 2014 brief, the Veteran's representative identifies the issues being on appeal as:  whether new and material evidence was received to reopen a claim for service connection for low back pain, and, whether new and material evidence was received to reopen a claim for service connection for a bilateral eye condition (glaucoma).  In the interest of maintaining a clear appellate history, the Board notes that this is an inaccurate characterization of the issues.

The Veteran's original claim for service connection for a bilateral eye disorder, to include glaucoma, was received by VA in March 2007.  This claim was denied in a rating decision issued in August 2007 by the RO in Los Angeles, California.  As basis for its denial, the RO determined that the evidence available at that time did not show a current bilateral glaucoma disorder.  A timely Notice of Disagreement (NOD) was received in August 2008.  After a Statement of the Case (SOC) addressing this issue was mailed to the Veteran in September 2009, the Veteran perfected his appeal via VA Form 9 substantive appeal received in December 2009.  This issue comes to the Board in the foregoing procedural posture.

The Veteran's original claim for service connection for a low back disorder was received in March 2008.  This claim was denied in a rating decision issued in May 2009 by the Los Angeles RO.  A timely NOD as to that issue was received in August 2008.  After an SOC addressing this issue was mailed to the Veteran in August 2009, the Veteran perfected his appeal via VA Form 9 substantive appeal received by VA in September 2009.  The Veteran's appeal is to that issue comes to the Board in this procedural posture.

The Veteran's original claims for service connection for residuals of cold injuries to his feet were received in March 1982.  These claims were denied in a June 1982 rating decision issued by the RO in Los Angeles, California on the basis that the evidence available at that time did not show any residuals of cold injuries on the Veteran's feet.  The Veteran did not subsequently appeal that decision.

In a claim received by VA on September 15, 2008, the Veteran requested that VA reopen his claim for service connection for residuals of cold injuries to his feet on the basis of new and material evidence.  In a May 2009 rating decision, the Los Angeles RO declined to reopen the Veteran's claim, determining that newly obtained evidence since the RO's June 1982 rating decision still did not show a diagnosis of residuals of cold injuries on the Veteran's feet.  The Veteran perfected a timely appeal of this decision.

During subsequent claims development, the RO granted service connection for residuals of cold injuries in both feet, assigning for each foot a 20 percent initial disability rating effective September 15, 2008.  In a February 2011 NOD, the Veteran expressed his disagreement with the assigned effective date for service connection for residuals of cold injuries of both feet.  As discussed below, an SOC addressing this issue has yet to be provided to the Veteran; hence, the Veteran has not had an opportunity to perfect his appeal as to this issue.  The Board accepts jurisdiction over this issue in that procedural posture.

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA system.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In relation to the Veteran's claim of entitlement to an earlier effective date than September 15, 2008 for service connection for residuals of cold injuries of the right and left feet, the Veteran expressed his disagreement with the assigned effective date in a February 2011 NOD.  In accordance with regulations, an SOC addressing the foregoing effective date issue was mailed to the Veteran in September 2012; however, documentation in the file shows that the SOC was returned to VA by the United States Postal Service because it had been addressed to an old address.  Indeed, in receiving a September 2012 request from the Veteran's Senator for status and information regarding the Veteran's appeal, VA learned that the Veteran had relocated to a new address.  This new address is expressed on the Senator's Privacy Act Release Form, which is contained in the claims file.  There is no indication in the paper or electronic record that further attempts were made to provide the Veteran with an SOC at his current address.

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Here, where the Veteran has not yet been provided an SOC addressing the effective date issues, he has not yet had an opportunity to perfect his appeal as to those issues.  Under the circumstances, VA must provide the Veteran with a new SOC pertaining to the aforementioned effective date issues, mailed to his current address.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In April 2008, VA learned that the Veteran had been receiving social security disability benefits since May 2006.  Indeed, a January 2006 decision letter from the Social Security Administration (SSA) shows that the Veteran was determined as having been disabled from employment from November 2005 due to a combination of severe glaucoma in both eyes and back problems, among other medical issues.

Where the Veteran's entitlement to SSA disability benefits is based upon a finding of disability due at least in part to the same disabilities being claimed in this appeal, the Veteran's social security records are highly likely to include information and evidence that are relevant to the Veteran's claims.  Despite the same, VA has not yet made any efforts to obtain the social security records.  VA must make such efforts at this time.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his eyes and back since May 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims for earlier effective dates than September 15, 2008 for service connection for residuals of cold injuries of the right and left feet should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Statement of the Case and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning these issues.  38 C.F.R. § 20.302(b) (2013). 

2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issue should be returned to the Board for further appellate review.

3.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a bilateral eye disorder, to include glaucoma, and for a low back disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain his social security records.  The Veteran should be advised that, should further medical examination be necessary, it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his eyes and back since May 2013.

4.  Make efforts to obtain the Veteran's social security records and the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  Perform any other claims development deemed necessary.

6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a bilateral eye disorder, to include glaucoma, and for a low back disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



